Case 7:20-cr-00253-NSR Document 72 Filed 11/16/20 Page 1 of 5
          Case 7:20-cr-00253-NSR Document 72 Filed 11/16/20 Page 2 of 5




United States Code, Section 2461(c): (i) a sum of money in United States currency representing,

proceeds traceable to the commission of the offenses charged in Count One of the Information;

                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $68,000 in United States currency, representing the amount of proceeds traceable to the

offenses charged in Count One of the Information that the Defendant personally obtained, for

which the Defendant is jointly and severally liable with Co-Defendant Nadia Maqsood, to the

extent a forfeiture money judgement is entered against Maqsood; and;

              WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence; and

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney Courtney L. Heavey of counsel, and the Defendant, and his counsel, Kerry Lawrence,

Esq., that:

                1.     As a result of the offenses charged in Count One of the Information, to

which the Defendant pled guilty, a money judgment in the amount of $68,000 in United States

currency (the “Money Judgment”), representing the proceeds traceable to the offenses charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant, for which the Defendant is jointly and severally liable with Co-Defendant Nadia

Maqsood, to the extent a forfeiture money judgement is entered against Maqsood..

                2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Money Judgment is final as to the defendant,
          Case 7:20-cr-00253-NSR Document 72 Filed 11/16/20 Page 3 of 5




AZEEM ARIF, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Money Judgment to Assistant United States Attorney
          Case 7:20-cr-00253-NSR Document 72 Filed 11/16/20 Page 4 of 5




Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

               9.      The signature page of this Consent Preliminary Order of Forfeiture as to

Money Judgment may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


By:                                                                  10/9/20
       Courtney L. Heavey                                           DATE
       United States District Courthouse
       300 Quarropas Street
       White Plains, New York 10601
       Assistant United States Attorney
       (914) 993-1927



AZEEM ARIF

By:
        AZEEM ARIF                                                  DATE


By:
       Kerry Lawrence, Esq.                                         DATE
       81 Main Street, Ste. 504
       White Plains, NY 10601

SO ORDERED:

          --- SEE NEXT PAGE ---

HONORABLE NELSON S. ROMÁN                                           DATE
UNITED STATES DISTRICT JUDGE
Case 7:20-cr-00253-NSR Document 72 Filed 11/16/20 Page 5 of 5




                                                11/16/2020
